United International Accountancy Corporation 22632Golden Springsrd.#100 Diamond Bar, CA91765, U.S.A. Tel:1.909.263.2550 Fax:1.909.992.3426 October 3, 2008 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Tank Sports, Inc. We have read the statements that we understand Tank Sports, Inc. will include under Item 4.01 of the Form 8-K report, dated October 3, 2008, it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, United International Accountancy Corporation SIGNATURES Pursuant to the requirements of the Securities exchange Act of 1934, the registrant has duly caused this report too be signed on its behalf by the undersigned hereunto duly authorized. Dated:October
